DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 7, 12, and 14 have been amended. Claims 1-15 have been examined.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/7/2017. It is noted, however, that applicant has not filed a certified copy of the 201710227493.6 application as required by 37 CFR 1.55.
Response to Arguments/Amendments
Applicant has replaced the claim term “scale” with “size.” While the written description support for the amended term “size” is minimal, there at least appears to be some basis for written description support. When read in the context of the whole specification (e.g. pp. 10 and 13), the term appears to be used in the same sense as the previously claimed “scale” and will be interpreted similarly but with the additional connotation of the amended “size.”
Applicant’s arguments, see pp. 12-13, filed 6/14/2022, with respect to cited art of record Pratas and Falcon, have been fully considered and are persuasive.  The rejections of claims 1-15 has been withdrawn. 
Allowable Subject Matter
As noted above, Applicant’s argument is persuasive. Cited art of record Pratas generally teaches a neural network processor having a dedicated core as well as a generic core as previously indicated in the prior rejection. However, the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations:
determine whether at least a portion of the one or more neural network operations is supported by the dedicated core and whether the dedicated core supports a size of the computation of the layer of the neural network,
instruct the dedicated core to perform the at least a portion of the one or more neural network operations based on the determination that at least a portion of the one or more neural network operations is supported by the dedicated core and that dedicated core supports the size of the computation of the layer of the neural network, and 
instruct the generic core to perform the one or more neural network operations based on the determination that the one or more neural network operations cannot be performed by the dedicated core or that the dedicated core does not support the size of the computation of the layer of the neural network.
These limitations are essentially present in each of independent claims 1 and 7.  The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 1-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121